Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 1 of 11 PageID 290




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


JEFFREY THELEN,

       Plaintiff,

v.                                                      Case No. 8:20-cv-1724-TPB-JSS

SOMATICS, LLC, and
ELEKTRIKA, INC.,

      Defendants.
______________________________________/


              ORDER GRANTING IN PART AND DENYING IN
            PART DEFENDANT SOMATICS’ MOTION TO DISMISS

       This matter is before the Court on “Defendant Somatics, LLC’s Motion to

Strike and Dismiss Plaintiff’s Complaint,” filed September 11, 2020.1 (Doc. 15).

Plaintiff filed his response in opposition on September 25, 2020. (Doc. 16). After

reviewing the motion, response, court file, and record, the Court finds as follows:

                                      Background2

       From May 16, 2014 to July 27, 2016, Plaintiff Jeffrey Thelen underwent 92

sessions of Electroconvulsive Therapy (“ECT”) using the Thymatron System IV



1 While Somatics’ motion nominally requests the Court strike certain allegations, it cites no
legal authority or analysis under Rule 12(f) for doing so. As such, the Court will treat this
motion solely as a motion to dismiss.
2 The Court accepts as true the facts alleged in the complaint for purposes of ruling on the

pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling
on a defendant’s motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint.”). The Court is not required to accept as true any legal
conclusions couched as factual allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).


                                        Page 1 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 2 of 11 PageID 291




device in Omaha, Nebraska. This ECT device was manufactured by Elektrika and

supplied to Somatics who, in addition to also manufacturing the ECT device,

promotes and distributes the device. Plaintiff alleges that undergoing ECT

treatment with this device caused permanent neurological damage impairing his

ability to memorize, retain, and recall information. Plaintiff further alleges that

despite knowing of the substantial risks associated with ECT treatment, Somatics

and Elektrika manufactured and distributed the device and failed to warn Plaintiff

of these risks.

       On July 24, 2020, Plaintiff filed his seven-count complaint against Somatics

and Elektrika, alleging: (1) negligence (Count I), (2) strict liability (Count II), (3)

breach of implied warranty of merchantability (Count III), (4) breach of implied

warranty of fitness (Count IV), (5) breach of express warranty (Count V), (6)

violation of the Nebraska Consumer Protection Act (“NCPA”) (Count VI), (7) and

fraudulent misrepresentation (Count VII). Plaintiff seeks punitive damages.

                                    Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual allegations,”

it does require “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). In order to survive a motion to dismiss, factual allegations must be

sufficient “to state a claim to relief that is plausible on its face.” Id. at 570.



                                        Page 2 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 3 of 11 PageID 292




      Federal Rule of Civil Procedure 9(b) requires a party alleging fraud or

mistake to “state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b). As courts have explained, the purpose of rule (9)(b)

is to ensure that defendants have sufficient notice and information to formulate a

defense. See Trinity Graphic, USA, Inc. v. Tervis Tumbler Co., 320 F. Supp. 3d

1285, 1294 (M.D. Fla 2018). “Essentially, a plaintiff satisfies Rule 9(b) by alleging

who, what, when, where, and how.” Id. (citing Garfield v. NDC Health Corp., 466

F.3d 1255, 1262 (11th Cir. 2006).

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                       Analysis
      In its motion, Somatics presents the following arguments to dismiss

Plaintiff’s claims: (1) Count I is preempted, (2) Count VII fails to meet the

heightened pleading requirements of Rule 9, (3) Counts I, II, and VII fails to allege

proximate cause, (4) Counts III, IV, and V fail to allege privity, (5) Count I is barred

                                      Page 3 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 4 of 11 PageID 293




by the learned-intermediary doctrine, and (6) Count VI fails to state a claim under

the NCPA.

Preemption

      Somatics first argues that Plaintiff’s negligence claim (Count I) is preempted

by 21 U.S.C. § 360k(a). Plaintiff disagrees, and he instead argues that this statute

does not preempt state law negligence claims for products – like the Thymatron

device – approved via the 510(k) process.3

      21 U.S.C. § 360k(a) precludes states from implementing requirements “with

respect to a [medical] device” that are “different from, or in addition to” FDA

requirements. However, the Supreme Court has previously held that this statute

does not preempt state law negligence claims for medical devices approved by the

510(k) process. See Medtronic, Inc. v. Lohr, 518 U.S. 470, 500-02 (1996) (holding

Florida negligence claims escape preemption because state requirements were not

developed “with respect to” medical devices). As this decision remains binding case

law, Plaintiff’s state law negligence claim (Count I) is not preempted.

Rule 9 Pleading Requirements

      Next, Somatics argues that Plaintiff’s fraudulent misrepresentation claim

(Count VII) should be dismissed for failing to satisfy the pleading requirements of




3 The Thymatron ECT device is regulated by the Federal Food, Drug, and Cosmetic Act
(“FDCA”) and the subsequent Medical Device Amendments (“MDA”). As required by these
statutes, it appears to be undisputed that this device went through the 510(k)-approval
process, which provides expedited approval to medical devices that are substantially
equivalent to those already in use. This process allows medical devices on the market
before the MDA to be grandfathered in without forcing them to undergo the more arduous
and time-intensive Premarket Approval process that would otherwise be required.

                                      Page 4 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 5 of 11 PageID 294




Rule 9. To survive a motion to dismiss under the heightened Rule 9(b) pleading

standard, a plaintiff must allege (1) the statements that were made, (2) the time

and place of the statements and the person that made the statements, (3) the

content of the statements and how they misled the plaintiff, and (4) what the

defendants obtained as a consequence of the fraud. See Drilling Consultants, Inc. v.

First Montauk Secs. Corp., 806 F. Supp. 2d 1228, 1234 (M.D. Fla. 2011) (quoting

Ziemba v. Cascade Int’l Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).

      Plaintiff fails to meet the heightened pleading requirements of Rule 9. The

complaint lists only one allegedly fraudulent statement with particularity and does

not mention the time and place that statement is made, how the specific statement

misled Plaintiff, or what Somatics obtained as a result. Accordingly, the motion to

dismiss is due to be granted as to this ground. Count VII is dismissed without

prejudice, with leave to amend.

Proximate Cause

      Somatics contends Plaintiff has failed to state the proximate cause required

in Counts I, II and VII. Upon review, the Court concludes that Plaintiff has

sufficiently alleged proximate causation. Somatics’ motion to dismiss on this

ground is therefore due to be denied.

Privity

      Somatics also argues Count III (breach of implied warranty of

merchantability), Count IV (breach of implied warranty of fitness), and Count V

(breach of express warranty) should be dismissed for failing to allege the required



                                        Page 5 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 6 of 11 PageID 295




privity. Plaintiff asserts that under Nebraska law, privity is not required. This

presents a tricky choice of law issue.

      Federal courts sitting in diversity are directed to “apply the choice of law

rules for the state in which it sits.” Manuel v. Convergys Corp., 430 F.3d 1132, 1139

(11th Cir. 2005). Under Florida law, a court makes a separate choice of law

determination with respect to each particular issue under consideration and “must

characterize the legal issue and determine whether it sounds in torts, contracts,

property law, etc..” Groupo Televosa, S.A. v. Telemundo Commc’ns Grp., 485 F.3d

1233, 1240 (11th Cir. 2007). “Once it has characterized the legal issue, it

determines the choice of law rule that the forum state applies to that particular

type of issue.” Id.

      Under Florida law, breach of express and implied warranty claims sound in

contract for choice-of-law purposes. See David v. Am. Suzuki Motor Corp., 629 F.

Supp. 2d 1309, 1315 (S.D. Fla. 2009). For contract claims, courts sitting in Florida

apply the law of the place where the contract was made for matters concerning

substantive contractual obligations pursuant to the doctrine of lex loci contractus.

Id. at 1315-16; Coulter v. ADT Security Servs., 744 Fed. App’x 615, 618 (11th Cir.

2018). “A contract is made at the place where the last act necessary to complete the

contract is done.” Colkitt v. Oncology Servs. Int’l, Inc., No. 8:19-cv-2302-T-33AEP,

2019 WL 8273661, at *3 (M.D. Fla. Dec. 18. 2019) (citing Jemco, Inc. v. United

Parcel Serv., Inc., 400 So. 2d 499, 500 (Fla. 3d DCA 1981)) (internal quotation

omitted).



                                         Page 6 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 7 of 11 PageID 296




      In this case, Plaintiff alleges that he was prescribed ECT treatment and

underwent all 92 sessions in Omaha, Nebraska. Taking the facts in light most

favorable to the Plaintiff – as the Court is required to do at this stage – Counts III,

IV, and V are governed by Nebraska law. Nebraska law unequivocally does not

require privity for breach of express or implied warranty claims. See Peterson v. N.

Am. Plant Breeders, 218 Neb. 258, 264 (Neb. 1984). Somatics motion to dismiss on

this ground is accordingly denied.

Learned-Intermediary Doctrine

      Somatics also argues that Plaintiff’s negligence claim (Count I) should be

dismissed under the learned intermediary doctrine. Plaintiff disagrees and argues

Count I falls under Nebraska law, which permits this claim to proceed.

      The Court finds Count I – like Counts III, IV, and V – is governed by

Nebraska Law. Under the most significant relationship test – applied by Florida

courts to ascertain which law applies to tort claims – Nebraska bears the most

significant relationship with this claim. See Trumpet Vine Invs., N.V. v. Union

Capital Partners I, Inc., 92 F.3d 1110, 1115-16 (11th Cir. 1996); see also Mezroub v.

Capella, 702 So. 2d 562, 565 (Fla. 2d DCA 1997) (“The place of injury still

determines which state's law applies, unless some other state has a more

‘significant relationship’ to the issue”). Somatics’ argument that Count I is barred

by the learned intermediary doctrine under Florida law is accordingly denied.




                                      Page 7 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 8 of 11 PageID 297




Nebraska Consumer Protection Act

       Somatics contends Plaintiff has failed to state a claim under Nebraska’s

Consumer Protection Act. Specifically, Somatics argues the NCPA does not provide

for a private right of action for Plaintiff’s claims. In Plaintiff’s response, he

concedes that this cause of action should be dismissed. The motion is therefore

granted as to this ground, and Count VI is dismissed with prejudice and should not

be refiled.

Punitive Damages

       Lastly, Somatics argues Plaintiff’s prayer for punitive damages should be

dismissed. If Nebraska law applies to this claim, punitive damages are not

permitted. See State ex rel Cherry v. Burns, 258 Neb. 216, 226 (Neb. 1999). On the

other hand, if Florida law applies, Plaintiff may be able to pursue punitive damages

in certain circumstances. See W.R. Grace & Co.-Conn. v. Waters, 638 So. 2d 502,

503 (Fla. 1994).

       Under Florida law, courts are to apply the most significant relationship test

to ascertain which law governs punitive damages. See Krause v. Novartis Pharms.

Corps., 926 F. Supp. 2d 1306, 1309-10 (N.D. Fla. 2013). Pursuant to this test,

courts should consider the following factors: “(a) the place where the injury

occurred, (b) the place where the conduct causing the injury occurred, (c) the

domicil, residence, nationality, place of incorporation and place of business of the

parties, and (d) the place where the relationship, if any, between the parties is

centered.” Id. at 1309 (internal quotation omitted). The first factor – the place



                                       Page 8 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 9 of 11 PageID 298




where the injury occurred – typically determines which law applies. Id. However,

“[o]ther factors may combine to outweigh the place of injury as a controlling

consideration.” Bishop v. Fla. Specialty Paint, Co., 389 So. 2d 999, 1001 (Fla. 1980).

These other factors include: “(a) the needs of the interstate and international

systems, (b) the relevant policies of the forum, (c) the relevant policies of other

interested states and the relative interests of those states in the determination of

the particular issue, (d) the protection of justified expectations, (e) the basic policies

underlying the particular field of law, (f) certainty, predictability and uniformity of

result, and (g) ease in the determination and application of the law to be applied.”

Id. at n.1 (quoting Restatement (Second) of Conflict of Laws § 6 (1971)).

      Here, the Court finds Florida law should be applied to punitive damages.

Some factors weigh in favor of the application of Nebraska law – the injury occurred

in Nebraska, Plaintiff is a Nebraska resident, and the relationship between the

parties is centered in Nebraska. However, the remaining factors outweigh these

considerations. Somatics is a Florida corporation and the actions for which Plaintiff

seeks punitive damages – marketing, mislabeling, and distributing the Thymatron

device – presumably occurred in Somatics’ headquarters in Florida. Furthermore,

Florida punitive damages law is “designed to punish the tortfeasor” and deter

wrongful conduct. Krause, 926 F. Supp. 2d at 1310-11. “[W]hen the primary

purpose of the tort rule involved is to deter or punish misconduct, the place where

the conduct occurred has peculiar significance.” Id. at 1311 (quoting Restatement

(Second) Conflict of Laws § 145, cmt. e). Given that Florida’s punitive damages law



                                       Page 9 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 10 of 11 PageID 299




is intended to punish misconduct, the Court finds that this consideration weighs

heavily in favor of the application of Florida law to the punitive damages claim. See

id. (applying New Jersey punitive damages law to pharmaceutical company with its

principle place of business in New Jersey for allegedly mislabeling drugs sold,

taken, and injuring Plaintiff outside New Jersey); see also Dopson-Troutt v. Novartis

Pharm. Corp., No. 8:06-cv-1708-T-24EAJ, 2013 WL 3808205, at *2 (M.D. Fla. July

22, 2013) (same); see also Chiles v. Novartis Pharm. Corp., 923 F. Supp. 2d 1330,

1333 (M.D. Fla. 2013) (same).

      Because Florida law applies, Plaintiff may be able to pursue punitive

damages. Punitive damages in Florida are warranted “when a defendant engages

in conduct which is fraudulent, malicious, deliberately violent or oppressive, or

committed with such gross negligence as to indicate a wanton disregard for the

rights of others.” W.R. Grace & Company-Conn. V. Waters, 638 So. 2d 502, 503 (Fla.

1994). Plaintiffs allegations are sufficient to state a claim for punitive damages.

Somatics’ request to dismiss punitive damages is, therefore, denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) “Defendant Somatics, LLC’s Motion to Strike and Dismiss Plaintiff’s

      Complaint” (Doc. 15) is hereby GRANTED IN PART and DENIED IN

      PART.

   (2) The motion is GRANTED to the extent that Count VI is DISMISSED with

      prejudice.



                                     Page 10 of 11
Case 8:20-cv-01724-TPB-JSS Document 40 Filed 02/26/21 Page 11 of 11 PageID 300




   (3) The motion is FURTHER GRANTED to the extent that Count VII is

      DISMISSED, with leave to amend.

   (4) The motion is otherwise DENIED.

   (5) Plaintiff is directed to file an amended complaint that corrects the

      deficiencies identified in this Order on or before March 19, 2021. Failure to

      file an amended complaint as directed will result in this Order becoming a

      final judgment as to Count VII. See Auto. Alignment & Body Serv., Inc. v.

      State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).

   DONE and ORDERED in Chambers, in Tampa, Florida, this 26th day of

February, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                     Page 11 of 11
